DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, C, E and I in the reply filed on 25 June, 2021 is acknowledged. Claims 1-14 are examined.
Claim Interpretation
In regards to claim 1, the claim reads “a ring-shaped base removably mounted to a distal end of an endoscope insertion portion” [lines 2-3]. It is clear here that the endoscope insertion portion is positively recited.
In regards to claim 1, the claim reads “recessed portion” [line 7]. It is clear that no structure whatsoever is indicated by this limitation, as it could be recessed relative to any object whatsoever. Thus, the recessed portion could be any part of a strut. 
In regards to claim 1, the claim reads “the endoscope insertion portion has a larger extraction force upon extraction from a body than an insertion force upon insertion into the body.” [lines 8-10]. It is clear that the extraction force is dependent on conditions in the body, thus this limitation not narrowing the scope of the claim in any way, shape or form as currently written. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In regards to claim 1, the claim reads “the endoscope insertion portion has a larger extraction force upon extraction from a body than an insertion force upon insertion into the body” [lines 8-10]. This inferentially claims the body, referencing the human organism. For the purposes of prosecution, this will be understood to read instead “the endoscope insertion portion has a larger extraction force required for extraction from a body than an insertion force required for insertion into the body”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 3, the claim reads “a force required to tilt each of the plurality of struts, to which no external force is applied, forward or backward relative to the endoscope tip assembly” [lines 3-5]. Here, the plurality of struts are both part of the endoscope tip assembly and tilted relative to it, an impossible limitation. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is an obvious typographical error and the struts are being tilted relative to the base.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3-14 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regards to claim 3, the claim reads “The endoscope tip assembly according to claim 1, wherein a force required to tilt each of the plurality of struts, to which no external force is applied, forward or backward relative to the endoscope tip assembly is proportional to the cube of a thickness of the strut”. Noting the 112 (b) rejection of this claim herenabove, it is clear that this provides no additional limitation, as the thickness of the strut is already fixed and does not change, this limitation thus referencing hypothetical unused designs.  
In regards to claim 4, the claim reads “The endoscope tip assembly according to claim 1, wherein an angle of each of the struts relative to the base during extraction of the endoscope insertion portion from the body correlates with an insertion-extraction force difference being a value obtained by subtracting the insertion force from the extraction force from the body.” It is clear that both the angle of the struts and the insertion-extraction force difference are dependent on conditions in the unclaimed body, and thus may be varied independently as required for the terms of the claim. Therefore, it is clear this claim provides no additional limitation. 
In regards to claims 5-13, these claims relate to specific forces encountered by the tip assembly (which notably includes the distal end of the endoscope insertion portion), the forces dependent on the unclaimed body. As such, conditions in the body may be varied to meet the terms of the claims, and the claims provide no additional limitation whatsoever. 
In regards to claim 14, the claim reads “The endoscope tip assembly according to claim 1, wherein the extraction force varies according to an angle of each of the plurality of struts relative to the base.” It is clear that the extraction force and the angle of the plurality of the struts each may be varied independently as required for the terms of the claim as these are dependent on conditions in the unclaimed body. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Schreiner et al. (US PGPUB 2018/0168437). 
In regards to Claim 1, Schreiner discloses an endoscope tip assembly comprising: 
a ring-shaped base [20, distal portions of 10, and including fins 22 as the applicant has not excluded the ring-shaped base from comprising other portions, Fig.3, 28, para.124-125; all devices may be disassembled] removably mounted to a distal end of an endoscope insertion portion; and 
a plurality of struts [32 and 10 up to where 30 attaches to 20, Fig.3, Figs.1-3, para.127] collapsibly radiating from the base, wherein each of the plurality of struts includes a recessed portion [any portions of the struts, but for this rejection portions interfacing with 20 and distal portions of 10 are specified] receiving the base, and 
the endoscope insertion portion has a larger extraction force upon extraction from a body than an insertion force upon insertion into the body [see the claim interpretation section hereinabove; given an appropriate unclaimed body].
In regards to claim 2, Schreiner discloses the endoscope tip assembly according to claim 1, wherein a portion of the recessed portion is fixed to an inner surface of the base [where 30 mates with 20, Fig.3], and another portion of the recessed portion engageably makes contact with the base [para.127; the flexible fins 37 
Claims 3-14 are rejected by this art as they are not further limiting and depend on claims already rejected on the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meiri et al. (USPN 4,207,872)
Roychowdhury et al. (US PGPUB 2020/0060517)
Roychowdhury et al. (US PGPUB 2020/0060518)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795